Citation Nr: 0420092	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right leg injury.  

2.  Entitlement to service connection for a claimed bilateral 
foot disability.  

3.  Entitlement to service connection for a claimed throat 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1956.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Regional Office (RO).  

In a July 13, 2000 statement, the veteran stated that he 
disagreed with the RO's decision.  In an August 2000 letter, 
the RO asked the veteran to clarify the issues with which he 
was in disagreement.  The veteran did not respond.  However, 
the RO subsequently accepted the July 13, 2000 statement as a 
valid notice of disagreement (NOD) and issued a statement of 
the case (SOC) in August 2002.  

It appears that the veteran requested a local hearing in the 
statement received by VA on July 13, 2000.  This does not 
appear to have been accomplished.  

Additionally, it is not clear to the Board which issues are 
in appellate status via a qualifying substantive appeal, if 
any, at this time.  However, as the Board cannot adjudicate 
these questions in the first instance due to due process 
concerns, a REMAND is required.  

The case is REMANDED to an RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Historically, the instant matter arose from applications 
received by VA in January 1999 (for a disability of the feet) 
and April 1999 (for right knee and "throat" disabilities).  
In June 2000, the RO denied his claims.  This rating decision 
notified him of what was required by VA to reopen a 
previously disallowed claim that had become final, as well as 
what was required at the time to "well ground" his 
petitions, so that VA's duty to assist attached.  

Sine the June 2000 rating decision, Congress passed the 
Veterans Claims Assistance Act of 2000 (VCAA), which revised 
VA's duties to notify and to assist a claimant.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A; see also 38 C.F.R. 
§ 3.159.  The VCAA is applicable to all applications pending 
or filed on or after the date of enactment, November 9, 2000.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 U.S.C.A. § 7104(c) 
(General Counsel precedent opinions binding on BVA).  Anyone 
who files a claim is considered a "claimant" for VCAA 
purposes.  38 U.S.C.A. § 5100.  

On July 13, 2000, VA received a letter from the veteran 
stating that he did not agree with "this action, set a time 
and date for a hearing."  It does not appear that a hearing 
was conducted in conjunction with the current case.  

In August 2000, the RO sent the veteran a letter, informing 
him that his attempted notice of disagreement was 
insufficient, and that he should specify which issues he 
specifically disagreed with on the enclosed VA Form 21-4138.  

The Board's review of the record does not show a response has 
been received to that letter.  Instead, in January 2001, it 
appears that VA received VA outpatient treatment notes.  The 
RO sent the veteran a subsequent January 2001 notice letter.  
In August 2002, an SOC was issued, reflecting that the RO 
accepted the veteran's NOD received on July 13, 2000 as 
applying to all three claims.  However, after a review of the 
record, the Board is unable to ascertain whether a timely VA 
Form 9 or substantive appeal has been received with respect 
to any or all of the claims listed on the SOC.  

This is because no VA Form 9 is readily apparent, but close 
inspection of the record reveals that there is further 
evidence that appears to have been associated with the claims 
file after the August 2002 SOC was placed in the claims file.  
However, the only date stamp on those materials is dated 
September 20, 2001.  That date stamp initially reflected a 
date of September 10, 2001, but was amended to change the 
first digit of the date to "2" instead of "1."  The change 
was initialed apparently at the New York, New York, RO.  
Because some of the subsequent letters in the claims file are 
dated after September 20, 2001, and because other information 
of record provides a notation that a VA Form 9 (or its 
equivalent) was received by the RO on September 10, 2002, it 
appears that either the date stamp itself, the change, (or 
both), may be incorrect, or the RO mistook information 
received in 2001 as being received in 2002.  

Also, as noted above, the veteran requested a local hearing 
at the RO in his July 13, 2000 letter; thus, this claim must 
be remanded, in any event.  

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for an RO 
hearing.  

2.  The RO should determine whether a 
timely, valid Form 9 or its equivalent 
was submitted on the issues of whether 
new and material evidence has been 
submitted to reopen the claim for service 
connection for right leg injury 
residuals, and for service connection for 
disorders of "throat" and bilateral 
"feet." 

3.  Send the veteran the appropriate VCAA 
notice letters, with all pending matters 
determined to be in appellate status.  The 
RO should ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate any 
issues determined to be in appellate 
status via a supplemental statement of 
the case, and furnish the appellant and 
his representative, if any, an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).













